Mr. Justice Day
delivered the opinion of the court.
This case presents the same question as that already decided in No. 582, ante, 221, the only difference being that the amendment involved" is the proposed Nineteenth Amendment to the Constitution extending the right of suffrage to women. The Supreme Court of Ohio upon the authority of its decision in Hawke v. Smith (No. 582) ante, 221, held that the constitution of the State requiring such submission by a referendum to the people, did not violate Article V'of the Federal Constitution, and for that reason rendered a like judgment as in No. 582.
For the reasons stated in our opinion in No. 582 the judgment of the Supreme Court of Ohio must be

Reversed.